United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1192
                                    ___________

Kenneth L. Busch,                        *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Carl Morris; David Sipes; Larry          *
Hagslag; Dale Kemna,                     *     [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: July 6, 2004
                                 Filed: July 26, 2004
                                  ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

        Kenneth Busch, a Missouri inmate, appeals from the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action, in which he alleged, inter
alia, that defendants were deliberately indifferent to his safety when they required him
to use a drill press to cut holes in wood thicker than 1 inch; that defendants were
deliberately indifferent to his serious medical needs when they made him walk to the



      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
prison’s medical facility after he was injured; and that one defendant retaliated
against him for filing this action.

        Upon de novo review, see Anderson v. Larson, 327 F.3d 762, 767 (8th Cir.
2003), we conclude that the district court properly granted summary judgment to
defendants. First, even if defendants knew inmates could be injured from using wood
thicker than 1 inch in the drill press, this knowledge was insufficient to find
defendants were deliberately indifferent to a serious issue of workplace safety. See
Stephens v. Johnson, 83 F.3d 198, 201 (8th Cir. 1996); Warren v. Missouri , 995 F.2d
130, 131 (8th Cir. 1993). Second, even if Busch had to walk up many stairs before
receiving medical attention, he admitted that he suffered no adverse consequences
from this journey, and there is no evidence that his condition worsened because of the
delay. See Sherrer v. Stephens, 50 F.3d 496, 497 (8th Cir. 1994) (per curiam) (no
liability for delay in medical treatment unless defendant ignored acute or escalating
situation, or unless delay adversely affected prognosis). Third, the retaliation claim
failed because evidence in the record shows that Busch lost his furniture factory job,
some visitation privileges, and his housing assignment after he was found guilty of
a conduct violation. See Moore v. Plaster, 266 F.3d 928, 931 (8th Cir. 2001)
(prisoner’s claim of retaliatory discipline fails if conduct violation is supported by
some evidence that inmate actually committed rule violation), cert. denied, 535 U.S.
1037 (2002). We find no reversible error in the district court’s other rulings.

      Accordingly, we affirm. See 8th Cir. R. 47A(a).
                     ______________________________




                                         -2-